UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6390



LAWRENCE TURNER,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director, Commonwealth of
Virginia Department of Corrections; GENE M.
JOHNSON, Deputy Director, Commonwealth of Vir-
ginia Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-94-AM)


Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

pursuant to 28 U.S.C. § 1915(d) (1988), his action seeking to

enjoin the enforcement of an amendment to the prison regulation

governing personal property. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm. See Pell v. Procunier, 417 U.S. 817, 827 (1974); Hanvey
v. Blankenship, 631 F.2d 296, 296-97 (4th Cir. 1980). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2